Citation Nr: 1204830	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder with post-traumatic stress disorder (PTSD) features, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that additional evidence has been received since the appeal was certified to the Board.  This evidence includes a mental health treatment records dated from 1999 to 2001 and records related to treatment of hypertension and a knee disability.  The Veteran submitted no waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  However, the records relating to treatment of hypertension and a knee disability are not relevant to the issue on appeal.  As to the mental health treatment records, because those records pertain to treatment between 1999 and 2001, they are not pertinent to the specific issue on appeal, which is the severity of the Veteran's service-connected acquired psychiatric disorder from his 2007 forward.  Accordingly, a remand to secure a waiver is not required.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety disorder with PTSD features is manifested by symptoms of depressed mood, anxiety, intrusive thoughts, nightmares, and difficulty sleeping; memory loss is related to his nonservice-connected dementia.

2.  The Veteran's service-connected anxiety disorder with PTSD features is not manifested by such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety with PTSD features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In August 2008, the Veteran sought an increased disability rating for his service-connected anxiety disorder with PTSD features, which had been evaluated as 30 percent disabling since August 1, 2006.  

The evidence relevant to the claim on appeal shows that the Veteran was afforded a VA examination in September 2008.  It was noted that the Veteran had been receiving mental health treatment every three months and had been recently referred for neuropsychological testing due to spells of confusion.  The Veteran reported experiencing mental confusion, indicating that he was forgetting what people told him and was getting lost in familiar places while driving.  

The Veteran reported that he had been married for 28 years and described his relationship with his wife as being "very comfortable."  The Veteran had two sons with whom he had good relationships, although he stated that he did not see his older son or grandchild often due to distance.  The Veteran indicated that he had many friends and that he was close with church friends and neighbors.  He stated that he spoke with friends three to four times a week.  His leisure pursuits included reading and latch hooking.

Physical examination of the Veteran revealed that he was clean and casually dressed.  Psychomotor activity, speech, thought process, and though content were all unremarkable and the Veteran was oriented times three.  His attitude was cooperative, his affect flat, and mood anxious.  It was noted that the Veteran was easily distracted and had a short attention span.  He was unable to do serial 7s and could not spell backwards.  The Veteran reported some sleep disturbance in the past, but stated that he had not had significant sleep issues since starting on Zoloft.  Panic attacks, delusions, and obsessive or ritualistic behaviors were denied.  There was no presence of homicidal or suicidal thoughts and no episodes of violence.  The Veteran also demonstrated good impulse control.  

The Veteran's remote and recent memory were noted to be moderately impaired and his immediate memory to be mildly impaired.  The Veteran reported being often confused and forgetful.  When asked whether his mental problems interfered with his leisure activities, the Veteran responded yes, but indicated that that interference stemmed from his knee problems, explaining that he could not bowl or play golf.  The examiner stated that the Veteran appeared confused by the question.

As to specific PTSD symptoms, the Veteran reported recurrent and intrusive recollections of the event, feelings of detachment and estrangement, difficulty concentrating, and an exaggerated startle response.  He reported thoughts of traumas about once a month, but stated that he did not think that he experienced nightmares.  The Veteran indicated that he had less interest in activities, but attributed that to his health.  The examiner noted that currently, the Veteran appeared to have few problems concerning the traumas he experienced in the past.  At that time, the Veteran was employed fulltime doing maintenance work with a bus company.  It was noted that he had missed one week of work on account of having cataract surgery.  As to his occupational functioning, the examiner noted that the Veteran had decreased concentration, difficulty following instructions, memory loss, and poor social interaction.  

The examiner provided diagnoses of provisional cognitive disorder, not otherwise specified, and anxiety disorder with PTSD features in partial remission.  The examiner stated that the Veteran had denied many symptoms of anxiety and PTSD.  He was concerned about his confusion and concentration problems, and wondered whether those symptoms were related to his PTSD.  The examiner noted that the Veteran was scheduled for a neuropsychological evaluation, the results of which would likely shed light on the issue.  The examiner assigned a GAF (global assessment of functioning) score of 60.  

The Veteran underwent a VA neuropsychological evaluation in October 2008.  A phone interview with his wife was also conducted.  The Veteran arrived unaccompanied to the evaluation.  He responded openly to interview questions and his answers appeared to accurately reflect most of his background information when compared to record review.  The examiner noted that the Veteran was unable to remember the year in which he was married and appeared frustrated over erroneously believing that his marriage took place in 2008 rather than 1980.  The Veteran provided a brief but accurate summary of current events.  His mood was subtly anxious in the context of recent cognitive and memory limitations and his affect was congruent.  

It was noted that the Veteran had experienced a progressive decline in cognitive and memory function for the last year.  He experienced word-finding difficulty in conversation, would forget the names of familiar others at church, and had a greater tendency to misplace things throughout the home.  He continued to read novels and the paper and acknowledged some degree of diminished retention for written forms of information.  He denied any greater impulsivity, addictive behaviors, hoarding tendencies, excessive spending, obsessive thoughts, or compulsive behaviors.  He reported difficulty multi-tasking at work.  Overall, the Veteran expressed that he was quite concerned with his recent cognitive limitations.

As to his activities of daily living, the Veteran reported that he dresses, bathes, and grooms independently and appropriately.  His handwriting was noted to be somewhat less legible and he reported increased difficulty spelling.  The Veteran denied that his supervisors or co-workers had expressed concern about his ability to manage work-related tasks efficiently.  He did indicate a greater tendency to become lost while driving in unfamiliar territory, but denied becoming lost in his neighborhood.  

The examiner noted a family history of probable Alzheimer's, noting that the Veteran's father began to show memory decline at age 62.  The examiner also noted that the Veteran's psychiatric history was significant for previous diagnoses of depression, anxiety, and possible PTSD.  The Veteran reported past psychotherapy, but did not perceive that current psychotherapy was needed.  He denied psychiatric hospitalizations, suicide attempts, self-harming behaviors , or auditory or visual hallucinations.

The Veteran reported that his overall mood was good, but he expressed some anxiousness over his recent cognitive limitations.  He stated that his sleep was not good, but that he nevertheless felt rested when he awoke.  He reported his hobbies to be working out with his family, reading, and spending time at church.  He indicated having relatively strong social support in his church and family.  

As stated above, the examiner also conducted a phone interview with the Veteran's wife.  She reported observing a progressive decline in the Veteran's memory functioning within that previous six to nine months.  She stated that the Veteran was currently very undependable with regard to what is discussed in conversation and is unlikely to recall recent conversations.  Cueing was only variably beneficial in aiding his recall.  She also noted that the Veteran tended to misplace keys, wallet, and hat and relied on routine placement more than he had previously.  Regarding the Veteran's personality, his wife reported increased irritability and stated that he was more socially withdrawn due to work-finding difficulties.  She stated that the Veteran was more impulsive and had shown a tendency to insult acquaintances at church, showing limited insight into how his language may affect others.  She stated that the Veteran had begun hoarding cash.  She reported that he dressed, groomed, and bathed independently and that although she oversaw his medications, he appeared to require little assistance in that regard.  

Contrary to the Veteran's report, his wife indicated that he had shown difficulty at work, stating that he had shown up late and had had several accidents.  She also stated that the Veteran had demonstrated a greater ability to get lost while driving and was spending more money on gas, which she attributed to his getting lost.  

Objective testing showed that the Veteran's overall performance on a brief measure of orientation and cognitive screening was with the range of mild impairment, though somewhat improved relative to persons of similar age and education.  The Veteran was within normal limits for premorbid intellectual ability based upon identification of written words.  Available intellectual performance ranged from mildly-moderately impaired to within normal range.  Simple attention and language performance were variable, with impaired visuoconstruction.  Aspects of executive functioning (e.g., cognitive efficiency, set-shifting, concept formation, response inhibition) were impaired and at times severely so.  Available visual memory performance was impaired.  Verbal learning/memory was variable, with impaired recall of story details and select impairments of in verbal list-learning.

The examiner found the most striking aspect of the neuropsychological profile to be evidence of executive impairment disclosed on multiple measures, particularly in the areas of set-shifting, response inhibition, and concept formation.  The examiner indicated that impairments in those areas seemed to corroborate some of the cognitive limitations that the Veteran was experiencing in his everyday functioning and ostensibly implicated frontal networks involvement.  The examiner noted that changes in the Veteran's behavior included increased irritability, social withdrawal, committing social blunders, hoarding, forgetting how to complete everyday tasks, and diminished driving ability could be regarded as comportmental in nature.  The examiner stated that in the context of the Veteran's young age and the extent of executive impairment disclosed on current evaluation, it seemed quite plausible that frontotemporal dementia (FTD) was the primary etiology.  The examiner considered the family history of early onset probably Alzheimer's, but determined that the Veteran's pattern of memory impairment did not consistently resemble the rapid forgetting that is typical of Alzheimer's disease and other amnestic dementias.  The examiner provided a provisional diagnosis of FTD in addition to diagnoses of depression and anxiety, by history.  A GAF score of 55 was assigned.

A statement from the Veteran's wife was received in December 2008.  She reported that the Veteran's anxiety interfered with his sleep and that he had begun having problems knowing what he was supposed to do at work.  She noted that he had anxiety about being able to learn the skills required of new employment

VA outpatient treatment records show that the Veteran was seen in January 2009, at which time he indicated that he was "doing okay."  He expressed concern over his diagnosis of dementia, stating that he was disheartened by it.  He continued to enjoy working and spent free time doing latch-hook projects.  

In a July 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran's wife reported that he suffered from daily anxiety, had difficulty retaining requests, and frequently answered a request by asking a question, which indicated that he did not retain the information requested.  The Veteran's wife noted that the Veteran had recently been laid off, stating that when they inquired as to whether his job performance had changed, the company did not provide a straight answer.  She stated that in the past, concerns about the Veteran's job performance had been expressed.  She further reported frequent mood swings and a ritualistic daily routine.  

In August 2009, the Veteran underwent another VA examination with the examiner who had provided the September 2008 examination.  The examiner found that the Veteran was experiencing mild symptoms of depression and anxiety, but for the most part, his depression and anxiety appeared to be in partial remission.  The Veteran's primary concern at that time was his confusion and memory problems.  The examiner indicated that depression has been known to cause symptoms of dementia, but stated that the Veteran's impairments did not appear to have the severe symptom picture of dementia due to depression.  The examiner found that the Veteran's depression was not at a level of severity that would account for dementia.  Upon review of the Veteran's October 2008 neuropsychological evaluation report, the VA examiner opined that it was less likely as not that the Veteran's current cognitive problems were related to his anxiety or depression.  

A September 2009 VA mental health treatment notes shows that the Veteran had lost his job with the bus company.  The Veteran reported that the company had decided to have the bus drivers clean their own busses.  The Veteran reported working with placement services in the hopes of finding employment.  His mood was noted to be "up and down."  He was enjoying his time at home and was working on latch-hook projects.  His affect was noted to be more animated when talking about his hobbies.  His thought process was linear and goal oriented and content was normal.  He denied suicidal and homicidal ideation.  His judgment and insight were good.  It was noted that the Veteran was still able to drive short distances in familiar areas and that his mood remained stable.  

Records from the Social Security Administration (SSA) contain a September 2009 decision in which it was determined that the Veteran was primarily disabled due to his osteoarthritis and allied disorders.  His anxiety related disorder was considered a secondary factor.  

The Veteran was again seen for examination in March 2010, during which he reported that he was forgetful, could not recall places he was supposed to go, and relied upon his wife to drive him to unfamiliar places, but was able to drive close to home.  The Veteran stated that he did not recall the things he did the day before and that his wife often told him that he had no memory of conversations.  When asked if anxious or depressed, he reported feeling increasingly depressed and indicated that his knee pain was discouraging.  He stated that he was unable to do things that he enjoyed, like walk at the mall.  He also reported feeling unsteady and irritated on account of vertigo.  The Veteran felt unhappy and discouraged about his loss of functioning and lack of ability to engage in activities.  

The Veteran reported thoughts of traumas twice a week and occasional nightmares, usually about twice a month.  He stated that he would feel sweaty and develop a headache when he had those thoughts or nightmares.  The experience was somewhat upsetting to him.  The Veteran indicated that he did not engage in avoidance behaviors associated with the traumas and felt connected to others.  He denied feelings of detachment and was able to express and feel loving and caring feelings.  He stated that he was no longer able to do many of the things that he had once enjoyed, but reported a number of new hobbies

Examination revealed that the Veteran was clean and casually dressed.  His speech was unremarkable, his attitude cooperative, affect normal, and mood good.  He was oriented times three.  His thought process and content were unremarkable.  The Veteran denied delusions and hallucinations.  The Veteran reported some difficulty sleeping, but denied panic attacks, obsessive or ritualistic behavior, and homicidal or suicidal thoughts.  The extent of his impulse control was good.  The Veteran's memory was noted to be impaired.

The examiner determined that due to the Veteran's dementia, it appeared that he would be unable to manage his financial affairs without his wife.  The Veteran watched his wife do the finances on the computer, but it was indicated that he did not appear capable of retaining the information.  As to his occupational history, the Veteran had difficulty recalling his usual work, stating that he worked in a factory.  The examiner noted that during the last examination, the Veteran had reported working as a computer programmer for 10 years.  It was noted that he had been laid off from his last job due to elimination of his position.  The Veteran stated that he had been unable to get another job due to his knee pain and other pain issues.  

The examiner rendered Axis I diagnoses of anxiety disorder, not otherwise specified, and dementia.  As to the anxiety disorder, the examiner assigned a GAF score of 60.  As to the dementia, the examiner assigned a GAF score of 45.  The examiner stated that it appeared that the Veteran was in remission from anxiety with PTSD, as he had denied symptoms of PTSD other than some intrusive thoughts and bad dreams.  The examiner determined that the Veteran's depression and anxiety appeared to be the result of his current problems with confusion and memory.  

Also in March 2010, the Veteran underwent a VA examination to evaluate his employability.  The examiner determined that it was likely that the Veteran's dementia would prevent employability.  

In May 2010, the RO proposed to reduce the Veteran's evaluation of his service connected anxiety disorder from 30 percent to 10 percent.  In response, the Veteran's wife submitted a statement wherein she reported that the Veteran experienced daily episodes of anxiousness.  She stated that he was easily startled by loud noises, that his friendships had been hindered by his anxious behavior, and that his familial relationships remained only because family was more accepting of him.  She stated that the Veteran had been terminated because of his inability to concentrate.  The Veteran's wife indicated that the Veteran did not socialize in groups and was unable to respond during conversations because he could not understand what was going on around him.  She stated that the Veteran felt connected because people were accepting of him and reported his hobbies to be watching television and reading.  She stated that the Veteran continued to do latch-hook projects, but could only complete one or two rows at a time before getting upset.  She reported that he hid his anxiety from most people and had panic attacks two to five times a week.  She stated that the Veteran could not find a job because of his anxiety.  She also noted problems sleeping.  

In November 2010, the March 2010 VA examiner provided an addendum to her previous examination report, wherein she explained that the Veteran's reported depression and anxiety appeared to be related to his concern about his dementia and memory problems and not to any PTSD symptoms or traumatic experiences in service.  The examiner noted that the Veteran's anxiety and depression may have a negative impact on his ability to read, focus, and concentrate.  The examiner indicated that the Veteran's anxiety appeared to have increased in severity because of his having memory problems and health issues.  She stated that it did not appear the Veteran's service connected anxiety disorder, diagnosed and in partial remission, was aggravating his dementia.

That same month, the Veteran's wife submitted another statement wherein she indicated that the Veteran's doctor had told her that the Veteran's cognitive problems were related to his PTSD.  

Another VA examination was afforded in February 2011.  The examiner reviewed the claims folder and noted that the Veteran was currently prescribed Zoloft for depression, which the Veteran reported helped "a little" with his depression symptoms.  The Veteran reported that every day was "a new mood," but he denied a significantly depressed mood.  He reported his energy level to be medium and indicated no significant changes in weight or appetite.  He reported being anxious about getting his health back and being able to increase his activity level.  He denied intrusive thoughts or distressing dreams about his military stressors.  He reported living with his wife of 31 years and stated that their marriage was respectful and heartwarming.  He indicated a "joyous" relationship with his youngest son, but reported that he did not see much of his older son.  The Veteran stated that he had several close friends outside of his family.  He also attended a day program three days a week where he participated in exercise, lunch, card games, etc., enjoyed going to church, reading, and latch-hooking.

Examination of the Veteran revealed that he was casually dressed.  He was cooperative and friendly towards the examiner.  He was oriented times three and his affect was appropriate.  His mood was described as mildly anxious.  His thought process and content were unremarkable.  It was noted that the Veteran had a short attention span and was unable to do serial 7s, but was able to spell "world" forwards and backwards.  The Veteran denied delusions and hallucinations.  He indicated that he could not remember whether he had any inappropriate or obsessive/ritualistic behavior.  Panic attacks and homicidal or suicidal thoughts were denied.  The examiner noted that the Veteran's cognitive impairments affected his activities of daily living, stating that the Veteran was unable to drive.  The Veteran's memory was impaired.  It was noted that he evidenced difficulty answering interview questions, often replying that he could not remember.  He also appeared to have difficulty formulating a response.  The Veteran reported difficulty remembering from one day to the next and stated that he was unable to remember conversations with his wife and that his comprehension was terrible.

It was noted that the Veteran was unemployed.  He reported being laid off from his last job on account of memory problems and stated that his dementia prevented him from obtaining employment.  

The examiner recorded Axis I diagnoses of anxiety disorder, not otherwise specified, in partial remission, and dementia, not otherwise specified.  He reported that the Veteran's overall level of functioning appeared similar to what it had been at the time of the March 2010 examination.  The examiner assigned a GAF score of 45 related to dementia, and of 60 related to the Veteran's service-connected anxiety disorder.  The examiner indicated that the Veteran's mental disorder resulted in reduced reliability and productivity, stating that the Veteran presented with mild anxiety symptoms, to include concerns about his health and activity level and some sleep impairment.  The examiner noted that the Veteran's symptoms of dementia, however, were more profound and affected his ability drive, his social relationships, and his ability to work.  

A March 2011 VA psychiatric evaluation note recorded the Veteran's mood to be "up and down," noting that the Veteran had become increasingly frustrated with his memory and functional decline.  His affect was somewhat blunted, his thought process circumstantial, and content discourage.  He denied suicidal and homicidal ideations.  It was noted that the Veteran's FTD had worsened significantly since August.  

In March 2011, the RO denied a claim of service connection for dementia, to include as secondary to service-connected anxiety disorder with PTSD features.

II.  Analysis

A.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected anxiety disorder, not otherwise specified, with PTSD features, has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  The Veteran asserts that a higher rating is warranted.

Under that DC 9413, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9413.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Based on the examination reports from the VA examiners in September 2008, August 2009, March 2010, November 2010, and February 2011, the report of the October 2008 neuropsychological evaluation, the VA outpatient treatment records, and the lay evidence of record, the Board finds that the assigned 30 percent rating is appropriate and a higher rating for the Veteran's service connected anxiety disorder, not otherwise specified, with PTSD features is not warranted.  

The Veteran's identified symptoms during the relevant time period have included anxiety, depression, weekly panic attacks, nightmares, flashbacks, exaggerated startle response, feelings of detachment, poor social interaction, difficulty concentrating, confusion, forgetfulness, memory loss, mood swings, hoarding, and sleep impairment.  Also during the relevant time period, the Veteran was diagnosed as having frontotemporal dementia.  

At the outset, the Board notes that service connection has not been established for the Veteran's dementia.  Indeed, the RO specifically considered whether the Veteran's dementia was related to service or to his service-connected disorder and found that it was not in a decision dated in March 2011.  The Board is cognizant of the fact that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2011); see Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Here, however, the VA examiners have addressed the issue of which of the Veteran's symptoms are related to his nonservice-connected dementia and which of those are related to his service-connected psychiatric disorder.  As such, symptoms that are related to the Veteran's dementia will not be considered in connection with the Veteran's claim for an increased evaluation of his service-connected anxiety disorder with PTSD features.

In this regard, the Board notes that the Veteran's wife has asserted that the Veteran's VA physician informed her in 2005 or 2006 that the Veteran's cognitive problems were related to his PTSD.  A May 2008 VA mental health note recorded that the Veteran had been seen for treatment since May 2006.  It was noted that memory problems were indicated early on in his treatment, but that they had stabilized, resolved, or not presented much of an issue until 2007, when worsening concentration and memory problems were described.  

The Board finds significant that in August 2009, the VA examiner found that the Veteran was experiencing only mild symptoms of depression and anxiety.  She noted that the Veteran was also experiencing problems with confusion and his memory but opined that, based on the October 2008 neuropsychological evaluation report, it was less likely as not that he Veteran's current cognitive problems were related to his anxiety or depression.  In March 2010, the VA examiner determined that the Veteran's depression and anxiety appeared to be the result of his current problems with confusion and memory.  In a November 2010 addendum, however, the VA examiner explained that the Veteran's reported depression and anxiety appeared to be related to his concern about his dementia and memory problems and not to any PTSD symptoms or traumatic experiences in service.  She indicated that any increase in the Veteran's anxiety appeared to have been due to his memory problems and health issues.  In November 2011, the VA examiner indicated that the Veteran's mental disorder resulted in reduced reliability and productivity, stating that the Veteran presented with mild anxiety symptoms, to include concerns about his health and activity level and some sleep impairment.  The examiner noted that the Veteran's symptoms of dementia, however, were more profound than his symptoms of his service-connected anxiety, indicating that it was the Veteran's dementia that affected his ability drive, his social relationships, and his ability to work.  

Upon review of the VA examiners' findings, the Board finds that the Veteran's documented memory loss is related to his dementia and not to his service-connected anxiety disorder.  As to the symptoms attributable to his anxiety disorder with PTSD features, or those not clearly related only to his nonservice-connected dementia, the Board finds that the identified symptoms are the type of symptoms contemplated by the 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

Indeed, although the medical and lay evidence shows that the Veteran has variously experienced anxiety, depression, isolation, weekly panic attacks, an exaggerated startle response, nightmares, flashbacks, difficulty concentrating, and sleep impairment as a result of his service-connected anxiety disorder with PTSD features, the Board finds that the severity of his symptoms has only a mild effect on his overall social and occupational functioning.  

The Board notes that the Veteran has a good relationship with his wife and one son.  He reports that he has several close friends outside of his family.  He participates in a day program and enjoys going to church.  The Board finds the of the evidence reflects the Veteran's ability to establish and maintain personal relationships.  Further, although the Veteran no longer works, it is clear from the evidence that his inability to work is related to his dementia and his knee disability and not to his service-connected anxiety disorder.  The Board has considered that the Veteran's SSA records shows that he is primarily disabled due to his osteoarthritis and allied disorders, with an anxiety related disorder as a secondary factor.  However, SSA employs a different standard of employability than does VA.  It is also not clear from the SSA records what anxiety disorder was being referred to, as the evidence suggests that the Veteran's dementia has resulted in anxiety separate from that which is related to his experiences in service.  Indeed, the evidence shows that the Veteran was employed through 2009 and there is no indication, other than unsubstantiated statements by the Veteran's wife, that the Veteran was laid off on account of his service-connected anxiety disorder.  Rather, the Veteran indicated that the company had decided to have the bus drivers clean their own buses, effectively eliminating his position.  

Further, the Veteran maintains a level of interest in his hobbies such as latch-hooking.  Although the Veteran no longer bowls, goes golfing, or walks at the mall, the cessation of those activities is related to his knee disability rather than to his anxiety disorder.  Moreover, the Veteran stated that he developed new hobbies to replace those that he can no longer engage in.  

Overall, the Board finds that the Veteran's symptoms and level of impairment equates to the level set forth for a 30 percent rating.  The Veteran did indicate nightmares and some intrusive thoughts, and anxiety, depression, and disturbance of mood, difficulty concentrating, and difficulty sleeping were noted; however, the other type of symptoms suggestive of higher ratings were expressly found to be absent or not noted on examination, including impaired judgment, impaired abstract thinking, memory impairment, difficulty in understanding complex commands, circumstantial speech, suicidal ideation, obsessional rituals, disorientation, hygiene neglect, delusions, and hallucinations.  The lack of this type of symptomatology is supported by the VA treatment records, the VA examiners' descriptions of the Veteran's service-connected symptoms versus those due to dementia, and the assigned GAF scores.  Moreover, the Veteran has not demonstrated symptoms due to service-connected disability equivalent in severity to those set forth in the rating criteria for higher ratings.  

With regard the GAF scores, the Veteran's GAF scores specific to his level of functioning on account of his service-connected disorder during the relevant time period have been recorded as 60.  The Veteran was assigned a GAF score of 55 in connection with his October 2008 neuropsychological evaluation, but it appears as though that GAF score primarily takes into account the Veteran's level of functioning on account of his dementia.  

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  

Although a GAF score of 60 could potentially support the assignment of a higher rating, in this case, the Board finds that the overall effect of the Veteran's service-connected anxiety disorder with PTSD symptoms on his social and occupational functioning is only mild in nature and does not therefore warrant a rating greater than the assigned 30 percent.  Moreover, while the November 2011 examiner indicated that the Veteran's "mental disorder" resulted in reduced reliability and productivity, he also stated that the Veteran's overall level of functioning appeared similar to what it had been at the time of the March 2010 examination.  The March 2010 examiner determined that the Veteran's anxiety with PTSD appeared to be remission, stating that the Veteran endorsed only some intrusive thoughts and nightmares.  The March 2010 examiner also found that the Veteran's increased level of anxiety was related to his dementia.  Thus, while the November 2011 examiner employed the language contained in the criteria for a 50 percent rating, his report overall does not support the assignment of a 50 percent rating.  

The Board has also considered the statements of the Veteran's wife regarding her observations of the Veteran's symptoms.  The identified symptoms primarily consist of those identified in the medical evidence of record, with the exception of his wife's report of panic attacks multiple times a week, hoarding, and ritualistic behavior.  However, the Veteran has consistently denied panic attacks.  As to the changes in the Veteran's behavior reported by the Veteran's wife, to include increased irritability, social withdrawal, committing social blunders, hoarding, forgetting how to complete everyday tasks, and diminished driving ability, the October 2008 neuropsychological evaluator examiner indicated that the Veteran's dementia was the primary cause of those symptoms.  Given this evidence, the Board does not find the lay statements to be supportive of an assignment of a higher rating for the Veteran's service-connected PTSD.

In sum, the Board finds that the Veteran's symptoms and level of functioning related to his service-connected anxiety disorder have remained relatively constant during the claim period.  Thus, his overall disability picture has not been shown to more nearly approximate occupational and social impairment with reduced reliability and productivity, thus warranting a 50 percent rating or higher, at any point during the claim period.  See 38 C.F.R. §§, 4.7, 4.130, DC 9413.  

In finding that an evaluation greater than 30 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 30 percent at any point during the claim period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO received the Veteran's claim for an increased evaluation of his service connected anxiety disorder in August 2008.  That same month, the RO sent to him a letter informing him generally of the need (to support an increased rating) for evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter also included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.
 
Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's anxiety disorder has been obtained.  The evidence includes VA examination reports, VA treatment records, SSA records, and lay statements in support of his claim.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  The Veteran also elected not to have a hearing in his case.  

Further, the Veteran was afforded VA examinations in September 2008, August 2009, March 2010, and November 2011.  A November 2010 addendum to the March 2010 VA examination report is also of record, as is the report of an October 2008 neuropsychological evaluation.  The VA examiners considered the Veteran's reported symptoms, reviewed the previous examination reports and other medical evidence of record, conducted the appropriate testing when necessary, and made all findings necessary to apply the rating criteria, to include assigning GAF scores.  Upon review of the examination reports, the Board is satisfied that they contain sufficient evidence by which to evaluate the Veteran's service-connected anxiety disorder with PTSD features in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr, supra.  


ORDER

Entitlement to an evaluation for service-connected anxiety disorder with PTSD features in excess of 30 percent is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


